


Exhibit 10.2


FIRST AMENDMENT TO CONSTRUCTION AGREEMENT


THIS FIRST AMENDMENT TO CONSTRUCTION AGREEMENT (this “Amendment”) is made and
entered into as of July 31, 2015, by and between O.com Land LLC, a Utah limited
liability company (“Owner”), and Okland Construction Company, a Utah corporation
(“Contractor”), with reference to the following facts:
A.    Owner and Contractor have previously entered into that certain
Construction Agreement dated as of October 13, 2014 (the “Agreement”), pursuant
to which Contractor has agreed to perform certain preconstruction and
construction services in connection with the Project to be located at 7290 S.
Grandeur View Way, Midvale, Utah. Capitalized terms used but not defined herein
shall have the respective meanings ascribed to them in the Agreement.
B.    In accordance with Paragraph II.L of the Agreement, the Guaranteed Maximum
Price and the date of Substantial Completion of the entire Work have been
established, and Owner and Contractor desire to enter into this Amendment to
document the same.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Owner and Contractor hereby agree as follows:
1.    Guaranteed Maximum Price. The Guaranteed Maximum Price for the Work,
including the Cost of the Work and the Contractor’s Fee, is Sixty Four Million
Eight Hundred Forty-Nine Thousand Two Hundred and Eighteen Dollars
($64,849,218). The Guaranteed Maximum Price is based upon the following
exhibits, which are attached to this Amendment and shall be deemed to be
Contract Documents:
Exhibit A -- Drawings and Specifications
Exhibit B -- Schedule of Values
Exhibit C -- Allowance Items
Exhibit D -- Assumptions and Clarifications
Exhibit E -- Alternate Prices
Exhibit F -- Unit Prices
Exhibit G -- Construction Schedule
2.    Date of Substantial Completion. The date of Substantial Completion for the
Work is August 26, 2016.
3.    Counterparts. This Amendment may be executed in separate counterparts,
each of which shall constitute an original and all of which together shall
constitute one and the same instrument.

1

--------------------------------------------------------------------------------






4.    Effectiveness. The terms, covenants and conditions of the Agreement shall
remain in full force and effect, as expressly modified herein.
IN WITNESS WHEREOF, the Owner and Contractor have executed this Amendment as of
the date first written above.


OWNER:


O.com Land LLC
a Utah limited liability company
CONTRACTOR:


Okland Construction Company
a Utah corporation
By:/s/ Carter Lee
By:/s/ John McEntire
Name:Carter Lee
Name:John McEntire
Title:Manger
Title:Secretary/Treasurer




2

--------------------------------------------------------------------------------












[Schedules Intentionally Omitted.]













3